
	
		II
		111th CONGRESS
		1st Session
		S. 1399
		IN THE SENATE OF THE UNITED STATES
		
			July 6, 2009
			Mrs. Feinstein (for
			 herself and Ms. Snowe) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Commodity Exchange Act to establish a market
		  for the trading of greenhouse gases, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Carbon Market Oversight Act of
			 2009.
		2.Regulation of carbon
			 markets
			(a)In
			 generalThe Commodity
			 Exchange Act (7 U.S.C. 1 et seq.) is amended by adding at the end the
			 following:
				
					IIRegulation of
				carbon markets
						201.PurposesThe purposes of this title are—
							(1)to ensure that
				the greenhouse gas market established by this title—
								(A)is formed in a
				manner consistent with the public interest;
								(B)is formed in a
				manner consistent with the goal of reducing greenhouse gas emissions in the
				United States;
								(C)is designed to
				prevent fraud and manipulation, which could potentially arise from many
				sources, including—
									(i)the concentration
				of market power within the control of a limited number of individuals or
				entities;
									(ii)the abuse of
				material, nonpublic information; and
									(iii)the unique
				nature of the allowance markets in which supply is known and declining over
				time, but demand is unknown, which can create an inherent potential for
				scarcity;
									(D)(i)is appropriately
				transparent, with real-time reporting of quotes and trades;
									(ii)makes information on price,
				volume, and supply, and other important statistical information, available to
				the public on fair, reasonable, and nondiscriminatory terms;
									(iii)is subject to appropriate
				recordkeeping and reporting requirements regarding transactions; and
									(iv)has the confidence of
				investors;
									(E)functions
				smoothly and efficiently, generating prices that accurately reflect supply and
				demand for emission allowances;
								(F)promotes just and
				equitable principles of trade; and
								(G)establishes an
				equitable system for the best execution of customer orders;
								(2)to minimize
				transaction costs for regulated entities so that the cost of abatement is
				reduced for those entities and customers of those entities;
							(3)to establish a
				cost-effective capability for real-time monitoring of the market in order to
				avoid manipulation and market failure;
							(4)to minimize the
				volatility induced by the structure of the marketplace itself in the interest
				of providing an accurate price signal for regulated entities; and
							(5)to ensure that
				the markets will function in a stable and efficient manner to promote the
				environmental and economic objectives of the United States.
							202.DefinitionsIn this title:
							(1)Carbon Clearing
				OrganizationThe term Carbon Clearing Organization
				means the entity established under section 206(a).
							(2)Carbon dioxide
				equivalentThe term carbon dioxide equivalent means
				for each greenhouse gas, the quantity of the greenhouse gas that the
				Administrator of the Environmental Protection Agency determines makes the same
				contribution to global warming as 1 metric ton of carbon dioxide.
							(3)DealerThe
				term dealer means an individual, association, partnership,
				corporation, or trust that—
								(A)is engaged in
				soliciting or in accepting orders for the purchase or sale of a regulated
				instrument on or subject to the rules of a registered carbon trading facility;
				and
								(B)in or in
				connection with the solicitation or acceptance of such an order, accepts money,
				securities, or property (or extends credit in lieu of such an acceptance) to
				margin, guarantee, or secure any trade or contract that results or may result
				from such an acceptance.
								(4)DirectorThe
				term Director means the Director of the Office.
							(5)Electronic
				market traderThe term electronic market trader
				means a person who executes a trade on an electronic trading facility.
							(6)Electronic trading facilityThe term electronic trading
				facility means a trading facility that—
								(A)operates by means
				of an electronic or telecommunications network; and
								(B)maintains an
				automated audit trail of bids, offers, and the matching of orders or the
				execution of transactions on the facility.
								(7)Emission
				allowanceThe term emission allowance means a
				Government-issued or Government-accredited authorization to emit 1 carbon
				dioxide equivalent of greenhouse gas.
							(8)Greenhouse
				gasThe term greenhouse gas means any of—
								(A)carbon
				dioxide;
								(B)methane;
								(C)nitrous
				oxide;
								(D)sulfur
				hexafluoride;
								(E)a
				perfluorocarbon; or
								(F)a
				hydrofluorocarbon.
								(9)Introducing
				broker
								(A)In
				generalThe term introducing broker means any person
				engaged in soliciting or in accepting orders for the purchase or sale of a
				regulated instrument on or subject to the rules of a registered carbon trading
				facility, who does not accept money, securities, or property (or extend credit
				in lieu of such an acceptance) to margin, guarantee, or secure any trade or
				contract that results or may result from such a solicitation or
				acceptance.
								(B)ExclusionThe
				term introducing broker does not include an individual who elects
				to be and is registered as an associated person of a dealer.
								(10)MemberThe
				term member means, with respect to a trading facility, an
				individual, association, partnership, corporation, or trust owning or holding
				membership in, admitted to membership representation on, or having trading
				privileges on the trading facility.
							(11)OfficeThe
				term Office means the Office of Carbon Market Oversight
				established by section 203(a)(1).
							(12)Private
				bilateral contractThe term private bilateral
				contract means a nonstandard contract that lacks each of the following
				characteristics:
								(A)The applicable
				transaction or class of transactions settles against any price (including the
				daily or final settlement price) of 1 or more contracts listed for trading on a
				registered trading facility.
								(B)The price of the
				applicable transaction or class of transactions is reported to a third party,
				published, or otherwise disseminated.
								(C)The price of the
				applicable transaction or class of transactions is referenced in another
				transaction.
								(D)There is a
				significant volume of the applicable transaction or class of
				transactions.
								(E)The value of the
				applicable transaction is significant in comparison to the value of the
				underlying carbon derivative market.
								(F)The contract or
				applicable transactions meets other criteria that the Commission determines to
				be appropriate.
								(13)Registered
				carbon traderThe term registered carbon trader
				means a member, in good standing, of a registered carbon trading facility who
				has registered with the Commission under section 205(b).
							(14)Registered
				carbon trading facilityThe term registered carbon trading
				facility means a facility that meets standards established by the
				Commission under section 203(d)(1).
							(15)Regulated
				allowanceThe term regulated allowance means—
								(A)an emission
				allowance; or
								(B)a
				Government-issued unit of reduction in the quantity of emissions, or an
				increase in sequestration, equal to 1 carbon dioxide equivalent.
								(16)Regulated
				allowance derivativeThe term regulated allowance
				derivative means an instrument that is or includes—
								(A)any instrument,
				contract, or other obligation (or guaranty or indemnity of such an obligation),
				the value of which, in whole or in part, is linked to the price of a regulated
				allowance or another regulated allowance derivative;
								(B)any contract for
				future delivery (including an option, a swap agreement, or a futures contract)
				of—
									(i)a
				regulated allowance; or
									(ii)any obligation
				described in subparagraph (A); or
									(C)any other
				contract—
									(i)the value of
				which is derived from the existence of a market for regulated allowances;
				and
									(ii)that the
				Commission has not determined to be a private bilateral contract.
									(17)Regulated
				instrumentThe term regulated instrument
				means—
								(A)a regulated
				allowance; or
								(B)a regulated
				allowance derivative.
								(18)Short
				saleThe term short sale means—
								(A)any sale of a
				regulated allowance that the seller does not own; and
								(B)any sale that is
				consummated by the delivery of a regulated allowance borrowed by, or for the
				account of, the seller.
								(19)Trading
				facility
								(A)In
				generalThe term trading facility means 1 or more
				individuals or entities that constitute, maintain, or provide a physical or
				electronic facility or system in which multiple participants have the ability
				to execute or trade agreements, contracts, or transactions involving a
				regulated instrument by accepting bids and offers made by other participants
				that are open to multiple participants in the facility or system.
								(B)InclusionThe
				term trading facility includes a telephone voice brokerage that
				executes multiple, largely offsetting, bilateral transactions.
								(20)United
				StatesThe term United States includes the
				territories and possessions of the United States.
							203.Office of
				Carbon Market Oversight; jurisdiction
							(a)Establishment
				of Office of Carbon Market Oversight
								(1)In
				generalThere is established within the Commission an Office of
				Carbon Market Oversight.
								(2)Director
									(A)In
				generalThe Office shall be headed by a Director for Carbon
				Market Oversight.
									(B)Additional
				nature of positionThe position of Director for Carbon Market
				Oversight shall be in addition to the directors of other offices of the
				Commission.
									(C)Appointment;
				qualificationsThe Director shall be—
										(i)appointed by the
				Commission; and
										(ii)an individual
				who is, by reason of background and experience in the regulation of
				commodities, securities, or other financial markets, especially qualified to
				direct a program of oversight of the market in regulated instruments.
										(b)Administration
				of this titleThe Commission, acting through the Director, shall
				administer this title.
							(c)Duty of
				CommissionThe Commission shall regulate all contracts of sale
				involving regulated instruments under the jurisdiction of the
				Commission.
							(d)RegulationsThe
				Commission shall, not later than 1 year after the date of enactment of this
				title, promulgate regulations governing the implementation of this title, and
				periodically thereafter, revise the regulations as necessary, including
				regulations that relate to—
								(1)specific initial
				and ongoing standards for qualification as a registered carbon trading
				facility;
								(2)position limits
				for individual market participants, adjusted as necessary based on market
				conditions;
								(3)margin
				requirements for the instruments traded by registered carbon trading
				facilities;
								(4)suitability
				standards for the solicitation by members of carbon instruments to retail
				investors;
								(5)a best execution
				standard for regulated allowance trading, such as the standard used in the
				national securities markets;
								(6)approval
				of—
									(A)specific
				protocols of the central limit order books of carbon trading facilities;
				and
									(B)the connection of
				those facilities to—
										(i)Carbon Clearing
				Organizations established under section 206; and
										(ii)the automated
				quotation system established under section 207;
										(7)the establishment
				of baseline initial and ongoing membership standards for registered carbon
				trading facilities;
								(8)subject to
				section 204(a)(4), specific standards for short sale transactions involving
				regulated instruments;
								(9)such other
				matters as are necessary for the carbon market to operate with the highest
				standards of fairness and efficiency; and
								(10)the
				establishment and operation of a carbon clearing organization.
								(e)Memorandum of
				understanding
								(1)In
				generalNot later than 180 days after the date of enactment of
				this title, the Commission shall enter into a memorandum of understanding with
				the Federal Energy Regulatory Commission, the Environmental Protection Agency,
				and any State or regional organization operating a market-based greenhouse gas
				emissions control program relating to information-sharing and coordination of
				oversight roles regarding—
									(A)trading
				facilities;
									(B)registered carbon
				traders;
									(C)carbon clearing
				organizations; and
									(D)derivative
				clearing organizations.
									(2)InclusionsThe
				memorandum of understanding shall include, at a minimum, provisions—
									(A)ensuring that
				information requests to markets within the respective jurisdictions of each
				agency are properly coordinated to minimize duplicative information requests;
				and
									(B)regarding the
				treatment of proprietary trading information.
									(f)Coordination
				for foreign regulatorsNot later than 180 days after the date of
				enactment of this title, the Commission shall, to the maximum extent
				practicable, enter into agreements with foreign regulatory bodies to ensure
				that foreign boards of trade do not offer for sale allowance derivatives beyond
				the jurisdiction of the Commission that would undermine the authority of the
				carbon market regulators in the United States or reduce the effectiveness of
				Commission oversight.
							(g)RegulationsThe
				regulations issued to carry out this section shall take into account impacts on
				liquidity, flexibility, and robust participation in carbon markets, in order to
				maximize cost-effective and efficient reductions in carbon emissions.
							204.Regulation of
				carbon trading
							(a)Limitation of
				certain activities to registered entities
								(1)Carbon
				allowance trading facility activitiesIt shall be unlawful for a
				person to offer to enter into, execute, confirm the execution of, or conduct an
				office or a business for the purpose of soliciting, accepting an order for, or
				otherwise dealing in, an agreement, contract, or transaction involving a
				contract for the purchase or sale of a regulated allowance, unless—
									(A)the transaction
				is conducted through the carbon allowance trading facility established under
				section 205(a);
									(B)the contract for
				the purchase or sale is evidenced by a record in writing (or other form
				acceptable to the Commission) that includes—
										(i)the date;
										(ii)the names of the
				parties to the contract (including the addresses of those parties);
										(iii)a description
				of the property covered by the contract (including the price of the
				property);
										(iv)the terms of
				delivery; and
										(v)all other
				nonstandardized terms and conditions; and
										(C)the contract is
				cleared through the Carbon Clearing Organization.
									(2)Carbon
				derivative trading facility activitiesIt shall be unlawful for a
				person to offer to enter into, execute, confirm the execution of, or conduct an
				office or a business for the purpose of soliciting, accepting an order for, or
				otherwise dealing in, an agreement, contract, or transaction involving a
				contract for the purchase or sale of a regulated allowance derivative,
				unless—
									(A)the Commission
				has determined that the contract is a private bilateral contract that has been
				reported to the Commission and included as part of the total market risk
				exposure of a participant; or
									(B)(i)the transaction is
				conducted through a trading facility designated as a registered carbon
				derivative trading facility under section 205(a);
										(ii)the contract for the purchase or
				sale is evidenced by a record in writing (or other form acceptable to the
				Commission) that includes—
											(I)the date;
											(II)the names of the parties to the contract
				(including the addresses of those parties);
											(III)a description of the property covered
				by the contract (including the price of the property);
											(IV)the terms of delivery; and
											(V)all other nonstandardized terms and
				conditions; and
											(iii)the contract is cleared through a
				derivatives clearing organization registered with the Commission pursuant to
				section 5b.
										(3)Broker or
				dealer activitiesIt shall be unlawful for a person to act in the
				capacity of an introducing broker, dealer, floor broker, electronic market
				trader, or floor trader in connection with the purchase or sale of a regulated
				instrument, unless—
									(A)the person is a
				registered carbon trader; and
									(B)the registration
				of the person is not suspended, revoked, or expired.
									(4)Short sale
				transactionsA short sale transaction involving a regulated
				instrument that occurs without the borrowing of a regulated allowance shall be
				unlawful unless the Commission determines that the transaction is in the best
				interest of regulated entities and the public.
								(b)Prohibition on
				price or market manipulation, fraud, and false or misleading statements or
				reportsIt shall be unlawful for a person, directly or
				indirectly—
								(1)to use or employ,
				or attempt to use or employ, in connection with a transaction involving the
				purchase or sale of a regulated instrument or private bilateral contract, in
				violation of such rules and regulations as the Commission may promulgate to
				protect the public interest or consumers, including—
									(A)any manipulative
				or deceptive device or contrivance (within the meaning of section 10(b) of the
				Securities Exchange Act of 1934 (15 U.S.C. 78j(b)));
									(B)any corner;
				or
									(C)any device or
				contrivance that cheats or defrauds any other person;
									(2)for the purpose
				of creating a false or misleading appearance of active trading in a regulated
				instrument or private bilateral contract, or a false or misleading appearance
				with respect to the market for such an instrument—
									(A)to effect any
				transaction in the instrument that involves no change in the beneficial
				ownership of the instrument;
									(B)to enter an order
				for the purchase of the instrument, with the knowledge that 1 or more orders of
				substantially the same size, at substantially the same time, and at
				substantially the same price, for the sale of any such instrument, has been or
				will be entered by or for the same or different parties; or
									(C)to enter an order
				for the sale of the instrument with the knowledge that 1 or more orders of
				substantially the same size, at substantially the same time, and at
				substantially the same price, for the purchase of the instrument, has been or
				will be entered by or for the same or different parties;
									(3)to deliver or
				cause to be delivered a knowingly false, misleading, or inaccurate report
				concerning information or conditions that affect or tend to affect the price of
				a regulated instrument;
								(4)(A)to make, or cause to be
				made, in an application, report, or document required to be filed under this
				title or any regulation promulgated under this title, a statement that is false
				or misleading with respect to a material fact; or
									(B)to omit any material fact that is
				required to be stated in such an application, report, or document, or that is
				necessary to make the statements in such an application, report, or document
				not misleading; or
									(5)to falsify,
				conceal, or cover up by any trick, scheme, or artifice a material fact, make
				any false, fictitious, or fraudulent statements or representations, or make or
				use any false writing or document that contains a false, fictitious, or
				fraudulent statement or entry, to an entity registered under this title acting
				in furtherance of the official duties of the entity under this title.
								(c)Prevention of
				excessive speculation
								(1)In
				generalTo prevent, decrease, or eliminate burdens associated
				with excessive speculation relating to regulated instruments (which may be more
				severe in markets in which supply is known and declining and demand is
				unknown), the Commission shall promulgate regulations establishing such
				position or transaction limitations, in the aggregate, as the Commission
				determines to be necessary to prevent potential upward bias in price with
				respect to any regulated instrument.
								(2)Aggregate
				positionsIn carrying out paragraph (1), the Commission shall, to
				the maximum extent practicable, aggregate carbon dioxide equivalent positions
				in natural gas, electricity, and regulated instruments.
								(3)Inapplicability
				to bona fide hedging transactions and positionsThe limitations
				and requirements established under paragraph (1) shall not apply to a position
				or transaction that is a bona fide hedging position or transaction, as defined
				by the Commission in accordance with the purposes of this title.
								(d)Recordkeeping;
				reporting; access to books and records
								(1)Members of
				registered entitiesEach member of an entity registered under
				this title shall—
									(A)keep books and
				records, and make such reports as are required by the Commission, regarding the
				transactions and positions of the member, and the transactions and positions of
				the customer involved, in regulated instruments and private bilateral
				contracts, in such form and manner, and for such period, as may be required by
				the Commission; and
									(B)make the books
				and records available for inspection by any representative of the Commission or
				the Department of Justice.
									(2)Registered
				entitiesEach entity registered under this title shall—
									(A)maintain daily
				trading records (including a time-stamped audit trail), that include such
				information, in such form, and for such period as the Commission may require by
				regulation;
									(B)before the
				beginning of trading each day, insofar as is practicable and under terms and
				conditions specified by the Commission, make public the volume of trading on
				each type of contract for the previous day and such other information as the
				Commission considers necessary in the public interest and prescribes by rule,
				order, or regulation; and
									(C)make such reports
				from the records, at such times and places, and in such form, as the Commission
				may require by regulation to protect the public interest and the interest of
				persons trading in regulated instruments.
									(e)Foreign
				transactions
								(1)In
				generalAny United States person or corporation shall be subject
				to this section for all contracts executed by the United States person or
				corporation, including contracts executed outside of the United States.
								(2)Foreign persons
				and corporationsA foreign person or corporation shall be subject
				to this section for all contracts executed by the foreign person or corporation
				within the United States.
								205.Establishment
				and registration of a carbon trading facilities; registration of traders,
				brokers, and dealers
							(a)Carbon trading
				facilities
								(1)Establishment
				of a carbon allowance trading facilityThe Commission may
				establish a carbon allowance trading facility in accordance with this section
				to process trades of regulated allowances.
								(2)Registration of
				carbon trading facilities
									(A)In
				generalA trading facility may apply to the Commission for
				designation as a registered carbon allowance trading facility or a registered
				carbon allowance derivative trading facility by submitting to the Commission an
				application that contains such information and commitments as the Commission
				may require.
									(B)ReviewA
				designation under this paragraph shall be reviewed by the Commission from time
				to time, but not less frequently than once every 3 years.
									(3)Operation of
				the carbon trading facilities
									(A)In
				generalTo obtain or maintain designation and continue operating
				as a registered carbon allowance trading facility or a registered carbon
				allowance derivative trading facility under this title, a carbon allowance
				trading facility established by the Commission or registered with the
				Commission under this section shall comply with the requirements and principles
				described in this paragraph.
									(B)Prevention of
				market manipulationThe trading facility shall demonstrate
				capability to prevent market manipulation through market surveillance,
				compliance, and enforcement practices and procedures, including methods for
				conducting real-time monitoring of trading and comprehensive and accurate trade
				reconstructions.
									(C)Electronic
				monitoring of tradingThe trading facility shall
				demonstrate—
										(i)that the trading
				facility monitors trading on or through the facility to prevent manipulation,
				price distortion, and disruptions of the delivery or cash-settlement process;
				and
										(ii)in addition to
				traditional methods, a capability to monitor market activities electronically
				on a real-time basis and, if appropriate, by algorithm and other such means as
				are determined to be appropriate by the Commission.
										(D)Fair and
				equitable tradingThe trading facility shall establish and
				enforce rules to ensure—
										(i)fair and
				equitable trading through the trading facility;
										(ii)the capacity to
				detect, investigate, and discipline any person that violates the rules;
										(iii)the operation
				of any electronic matching platform;
										(iv)the terms and
				conditions of any contracts to be traded on or through the trading
				facility;
										(v)any limitations
				on access to the trading facility;
										(vi)the financial
				integrity of transactions and contracts entered into by or through the trading
				facility, including the clearance and settlement of the transactions;
										(vii)the financial
				integrity of brokers, dealers, and traders doing business on or through the
				trading facility;
										(viii)the protection
				of customer funds;
										(ix)that the trading
				facility is able to discipline, suspend, or expel members or market
				participants that violate the rules of the trading facility, or similar methods
				for performing the same functions, including delegation of the functions to
				third parties; and
										(x)that market
				participants are protected from abusive practices committed by any party acting
				as an agent for the participants.
										(E)Aggregate
				position limitations or accountabilityThe trading facility
				shall—
										(i)adopt and enforce
				aggregate position limitations or position accountability for speculators, as
				necessary and appropriate, to reduce the potential threat of market
				manipulation and excessive speculation in a marketplace in which supply is
				fixed by government policy and demand is set by market prices;
										(ii)facilitate
				netting of members’ positions across all of the instruments through the trading
				facility, in order to minimize the cost of trading while ensuring adequate risk
				management; and
										(iii)monitor and
				enforce any limitations on leverage or position size that might be imposed by
				the Commission.
										(F)Emergency
				authorityThe trading facility shall adopt and enforce rules to
				provide for the exercise of emergency authority, in consultation or cooperation
				with the Commission, as necessary and appropriate, including the
				authority—
										(i)to liquidate or
				transfer open positions in any contract;
										(ii)to suspend or
				curtail trading in any regulated instrument; and
										(iii)in the case of
				a regulated derivative, to require market participants to meet special margin
				requirements.
										(G)Availability of
				general informationThe trading facility shall make available to
				market authorities, market participants, and the public information
				concerning—
										(i)the terms,
				conditions, and specifications of the contracts traded on or through the
				trading facility;
										(ii)the mechanisms
				for executing transactions on or through the trading facility; and
										(iii)the rules and
				regulations of the trading facility.
										(H)Publication of
				trading information
										(i)In
				generalThe trading facility shall, in real time, to the maximum
				extent practicable, provide the public with information on bids, offers,
				settlement prices, volume, open interest, and opening and closing ranges for
				all regulated instruments traded on the trading facility.
										(ii)Centralized
				entityThe Commission may by regulation permit compliance with
				this subparagraph through the provision of pricing information described in
				clause (i) to a centralized entity that will simultaneously post that
				information to the public.
										(I)Execution of
				transactionsThe trading facility shall provide a competitive,
				open, and efficient market and mechanism for executing transactions on or
				through the trading facility.
									(J)Security of
				trade informationThe trading facility shall maintain rules and
				procedures to provide for the recording and safe storage of all identifying
				trade information in a manner that enables the trading facility to use the
				information—
										(i)to assist the
				prevention of customer and market abuses; and
										(ii)provide evidence
				of violations of the rules of the trading facility.
										(K)Dispute
				resolutionThe trading facility shall establish and enforce rules
				regarding and provide facilities for alternative dispute resolution as
				appropriate for market participants and any market intermediaries.
									(L)Governance
				fitness standardsThe trading facility shall establish and
				enforce appropriate fitness standards for directors, members of any
				disciplinary committee, members of the trading facility, and any other person
				with direct access to the trading facility (including any parties affiliated
				with any of the persons described in this subparagraph).
									(M)Conflicts of
				interestThe trading facility shall—
										(i)establish and
				enforce rules to minimize conflicts of interest in the decisionmaking process
				of the trading facility; and
										(ii)establish a
				process for resolving any such conflict of interest.
										(N)Composition of
				boards of mutually owned trading facilitiesIn the case of a
				mutually owned trading facility, the trading facility shall ensure that the
				composition of the governing board reflects market participants.
									(O)RecordkeepingThe
				trading facility shall maintain records of all activities relating to the
				business of the trading facility in a form and manner acceptable to the
				Commission for a period of at least 5 years.
									(P)Antitrust
				considerationsUnless necessary or appropriate to achieve the
				purposes of this title, the trading facility shall endeavor to avoid—
										(i)adopting any
				rules or taking any actions that result in any unreasonable restraint of trade;
				or
										(ii)imposing any
				material anticompetitive burden on trading on or through the trading
				facility.
										(Q)Trading
				feesThe trading facility shall establish and enforce rules
				requiring the payment of fees for the purpose of funding Commission oversight,
				as established under section 208(h).
									(R)Central limit
				order bookThe trading facility shall operate an electronic
				central limit order book as the trading mechanism for regulated derivatives and
				regulated allocations and share sufficient information, in a timely manner,
				with the automated quotation system to allow implementation of section
				207.
									(S)National market
				systemThe trading facility shall participate, along with the
				Commission, in the formation and operation of a national market system that
				allows for best execution in the trading of regulated instruments among
				registered carbon trading facilities.
									(T)ScreeningThe
				trading facility shall establish and enforce rules to screen members based on
				capital, systems, and standards of compliance, and other such membership
				standards as the Commission determines to be appropriate.
									(U)Use of
				clearingThe trading facility shall facilitate the clearing of
				all trades of regulated allowances through the Carbon Clearing Organization and
				the clearing of all trades of regulated allowance derivatives through a
				Derivatives Clearing Organization registered with the Commission.
									(V)EnforcementThe
				trading facility shall establish and enforce rules that allow the trading
				facility to obtain any necessary information to perform any of the functions
				described in this paragraph, including the capacity to carry out such
				international information-sharing agreements as the Commission may
				require.
									(b)Brokers,
				dealers, traders, and their associatesThe Commission shall
				promulgate regulations governing—
								(1)the eligibility
				of a person to act in the capacity of an introducing broker, a dealer, a floor
				broker, an electronic market trader, or a floor trader of regulated instruments
				in the United States;
								(2)the registration
				of introducing brokers, dealers, floor brokers, electronic market traders, and
				floor traders as registered carbon traders with the Commission;
								(3)the conduct of a
				person registered pursuant to regulations promulgated under paragraph (2), and
				of a partner, officer, employee, or agent of the registered person, in
				connection with transactions involving a regulated instrument; and
								(4)minimum standards
				for eligibility of a person to register as a registered carbon trader,
				including the requirements that an applicant for such a position—
									(A)has never had an
				applicable license or registration revoked in any governmental
				jurisdiction;
									(B)has never been
				convicted of, or pled guilty or nolo contendere to, a felony in a domestic,
				foreign, or military court;
									(C)has demonstrated
				such financial responsibility, character, and general fitness as to command the
				confidence of the community and to warrant a determination that the applicant
				will operate honestly, fairly, and efficiently within the purposes of this
				title;
									(D)has completed the
				preregistration education requirement described in paragraph (5); and
									(E)has passed a
				written test that meets the test requirement described in paragraph (6).
									(5)Preregistration
				education of a carbon trader
									(A)Minimum
				educational requirementsIn order to meet the preregistration
				education requirement referred to in paragraph (4)(D), a person shall complete
				at least 20 hours of education approved in accordance with subparagraph (B),
				which shall include at least—
										(i)6
				hours of instruction on applicable Federal law (including regulations);
										(ii)10 hours of
				instruction in ethics, which shall include instruction on fraud, manipulation,
				excessive speculation, and consumer protection; and
										(iii)2 hours of
				training relating to reporting requirements under this title.
										(B)Approved
				educational courses
										(i)In
				generalFor the purpose of subparagraph (A), preregistration
				educational courses shall be reviewed and approved by the Commission.
										(ii)ProhibitionTo
				maintain the independence of the approval process, the Commission shall not
				directly or indirectly offer preregistration educational courses for loan
				originators.
										(C)StandardsIn
				approving courses under this paragraph, the Commission shall apply reasonable
				standards in the review and approval of courses.
									(6)Testing of a
				carbon trader
									(A)In
				generalIn order to meet the written test requirement referred to
				in paragraph (4)(E), an individual shall pass, in accordance with the standards
				established under this paragraph, a qualified written test developed by the
				Commission and administered by an approved test provider.
									(B)Qualified
				testA written test shall not be treated as a qualified written
				test for purposes of subparagraph (A) unless—
										(i)the test consists
				of a minimum of 100 questions; and
										(ii)the test
				adequately measures the knowledge and comprehension of the individual taking
				the test in appropriate subject areas, including—
											(I)ethics;
											(II)Federal law
				(including regulations) pertaining to trading regulated instruments; and
											(III)Federal law
				(including regulations) on fraud, manipulation, excessive speculation, and
				reporting.
											(C)Minimum
				competence
										(i)Passing
				scoreAn individual shall not be considered to have passed a
				qualified written test under this paragraph unless the individual achieves a
				test score of not less than 75 percent correct answers to questions on the
				test.
										(ii)Initial
				retestsAn individual may retake a test 3 consecutive times, with
				each consecutive taking occurring not later than 14 days after the preceding
				test.
										(iii)Subsequent
				retestsAfter 3 consecutive tests, an individual shall be
				required to wait at least 14 days before retaking the test.
										(iv)Retest after
				lapse of registrationA registered carbon trader who fails to
				maintain a valid registration for a period of 5 years or longer shall retake
				the test.
										(7)Background
				checksAn applicant for registration shall, at a minimum, provide
				to the Commission—
									(A)fingerprints for
				submission to the Federal Bureau of Investigation for a State and national
				criminal history background check;
									(B)a description of
				personal history and experience, including an independent credit report
				obtained from a consumer reporting agency described in section 603(p) of the
				Fair Credit Reporting Act (15 U.S.C. 1681a(p)); and
									(C)information
				relating to any administrative, civil, or criminal findings by any governmental
				jurisdiction.
									206.Carbon
				clearing organization
							(a)Establishment
								(1)In
				generalThe Commission shall establish an entity to be known as
				the Carbon Clearing Organization for the purpose of creating a
				common clearing platform for regulated allowances.
								(2)Application by
				derivatives clearing organizationA derivatives clearing
				organization registered with the Commission pursuant to section 5b may apply to
				the Commission for designation as the Carbon Clearing Organization by
				submitting to the Commission an application that contains such information and
				commitments as the Commission may require.
								(b)Operation
								(1)Requirements
									(A)In
				generalThe Carbon Clearing Organization shall comply with the
				requirements described in this paragraph.
									(B)Financial
				resourcesThe Carbon Clearing Organization shall demonstrate
				adequate financial, operational, and managerial resources to discharge the
				responsibilities of a clearing organization.
									(C)Participant and
				product eligibilityThe Carbon Clearing Organization shall
				establish—
										(i)appropriate
				admission and continuing eligibility standards (including appropriate minimum
				financial requirements) for members of and participants in the Carbon Clearing
				Organization; and
										(ii)appropriate
				standards for determining eligibility of agreements, contracts, or transactions
				submitted to the Carbon Clearing Organization.
										(D)Risk
				managementThe Carbon Clearing Organization shall manage the
				risks associated with discharging the responsibilities of a clearing
				organization through the use of appropriate tools and procedures.
									(E)Settlement
				proceduresThe Carbon Clearing Organization shall—
										(i)complete
				settlements on a timely basis under varying circumstances; and
										(ii)maintain an
				adequate record of the flow of funds associated with each transaction that the
				Carbon Clearing Organization clears.
										(F)Treatment of
				fundsThe Carbon Clearing Organization shall have standards and
				procedures designed to protect and ensure the safety of member and participant
				funds.
									(G)Default rules
				and proceduresThe Carbon Clearing Organization shall have rules
				and procedures designed to allow for efficient, fair, and safe management of
				events if members or participants become insolvent or otherwise default on
				obligations to the Carbon Clearing Organization.
									(H)Rule
				enforcementThe Carbon Clearing Organization shall—
										(i)maintain adequate
				arrangements and resources for the effective monitoring and enforcement of
				compliance with rules of Carbon Clearing Organization and for resolution of
				disputes; and
										(ii)have the
				authority and ability to discipline, limit, suspend, or terminate the
				activities of a member or participant for violations of rules of the Carbon
				Clearing Organization.
										(I)System
				safeguardsThe Carbon Clearing Organization shall—
										(i)establish and
				maintain a program of oversight and risk analysis to ensure that the automated
				systems of the Carbon Clearing Organization function properly and have adequate
				capacity and security; and
										(ii)establish and
				maintain emergency procedures and a plan for disaster recovery, and will
				periodically test backup facilities sufficient to ensure daily processing,
				clearing, and settlement of transactions.
										(J)Public
				informationThe Carbon Clearing Organization shall make
				information concerning the rules and operating procedures governing the
				clearing and settlement systems (including default procedures) available to
				market participants.
									(K)Information-sharingThe
				Carbon Clearing Organization shall—
										(i)enter into and
				abide by the terms of all appropriate and applicable domestic and international
				information-sharing agreements; and
										(ii)use relevant
				information obtained from the agreements in carrying out the risk management
				program of the Carbon Clearing Organization.
										207.Automated
				quotation systems
							(a)In
				generalThe Commission shall facilitate the widespread
				dissemination of reliable and accurate last-sale and quotation information with
				respect to regulated instruments, short sales, and private bilateral contracts
				the value of which, in whole or in part, is linked to the price of a regulated
				instrument by establishing an automated quotation system that will collect and
				disseminate information regarding all regulated instruments.
							(b)Characteristics
				of systemThe automated quotation system shall—
								(1)collect and
				disseminate quotation and transaction information;
								(2)provide bid and
				ask quotations of participating brokers or dealers; and
								(3)provide for the
				reporting of information on bids, offers, settlement prices, volume, open
				interest, and opening and closing ranges for all regulated instrument
				transactions, including last-sale reporting.
								(c)Electronic
				linkageThe carbon allowance trading facility and all registered
				carbon derivative trading facilities shall be linked electronically with the
				automated quotation system.
							(d)MissingAll
				registered carbon trading facilities shall share sufficient information with
				the automated quotation system to allow the implementation of this
				section.
							208.Administrative
				enforcement
							(a)InvestigationsThe
				Commission may conduct such investigations as the Commission determines to be
				necessary to carry out this title, in accordance with this Act.
							(b)Review of
				adverse action by registered carbon trading facility
								(1)In
				general
									(A)Disciplinary
				actionsThe Commission may, in accordance with such standards and
				procedures as the Commission determines to be appropriate, review a decision by
				a registered carbon trading facility—
										(i)to suspend,
				expel, or otherwise discipline a member of the trading facility; or
										(ii)to deny access
				to the trading facility.
										(B)Other
				actionsOn application of any person who is adversely affected by
				any decision by a registered carbon trading facility described in subparagraph
				(A), the Commission may—
										(i)review the
				decision; and
										(ii)issue such order
				with respect to the decision as the Commission determines to be appropriate to
				protect the public interest.
										(2)Scope of
				authorityThe Commission may affirm, modify, set aside, or remand
				a trading facility decision reviewed under paragraph (1), after a determination
				on the record as to whether the decision was made in accordance with the rules
				of the trading facility.
								(c)ComplaintsThe
				Commission shall enforce this title in accordance with this Act.
							(d)Authority To
				suspend or revoke registered carbon trading facility
				designationThe Commission may suspend for a period of not more
				than 180 days, or revoke, the designation of a trading facility as a registered
				carbon trading facility if, after notice and opportunity for a hearing on the
				record, the Commission finds that—
								(1)the trading
				facility or the entity, as the case may be, has not complied with a requirement
				of subsection (a)(3) or (c) of section 205, as the case may be; or
								(2)a director,
				officer, employee, or agent of the trading facility or entity, as the case may
				be, has violated this title or a regulation or order promulgated or issued
				under this title.
								(e)Injunctive
				reliefIf the Commission finds that a person has violated this
				title or a regulation or order promulgated or issued under this title, the
				Commission may seek injunctive relief in accordance with this Act.
							(f)Trading
				suspensions; emergency authority
								(1)Definition of
				emergencyIn this subsection, the term emergency
				means—
									(A)a major market
				disturbance characterized by or constituting—
										(i)sudden and
				excessive fluctuations of prices of regulated instruments generally (or a
				substantial threat of such sudden and excessive fluctuations) that threaten
				fair and orderly markets; or
										(ii)a substantial
				disruption of the safe or efficient operation of the national system for
				clearance and settlement of transactions in regulated instruments (or a
				substantial threat of such a disruption); or
										(B)a major
				disturbance that substantially disrupts, or threatens to substantially
				disrupt—
										(i)the functioning
				of markets in regulated instruments, or any significant portion or segment of
				the markets; or
										(ii)the transmission
				or processing of transactions in regulated instruments.
										(2)Trading
				suspensions
									(A)In
				generalSubject to subparagraph (B), if the Commission determines
				that the public interest so requires, the Commission may, by order, summarily
				suspend all trading of regulated instruments on any trading facility or
				otherwise, for a period not exceeding 90 calendar days.
									(B)Notification of
				decisionAn order issued by the Commission under subparagraph (A)
				shall not take effect unless—
										(i)the Commission
				notifies the President of the decision of the Commission; and
										(ii)the President
				notifies the Commission that the President does not disapprove of the
				decision.
										(3)Emergency
				orders
									(A)In
				generalThe Commission, in an emergency, may by order summarily
				take such action to alter, supplement, suspend, or impose requirements or
				restrictions with respect to any matter or action subject to regulation by the
				Commission or an entity registered under this title, as the Commission
				determines is necessary in the public interest—
										(i)to maintain or
				restore fair and orderly markets in regulated instruments; or
										(ii)to ensure
				prompt, accurate, and safe clearance and settlement of transactions in
				regulated instruments.
										(B)Effective
				periodAn order of the Commission under this paragraph—
										(i)shall continue in
				effect for the period specified by the Commission;
										(ii)may be extended
				in accordance with subparagraph (C); and
										(iii)except as
				provided in subparagraph (C), may not continue in effect for more than 10
				business days, including extensions.
										(C)ExtensionAn
				order of the Commission under this paragraph may be extended to continue in
				effect for more than 10 business days, but in no event may continue in effect
				for more than 30 calendar days, if, at the time of the extension, the
				Commission determines that—
										(i)the emergency
				situation still exists; and
										(ii)the continuation
				of the order beyond 10 business days is necessary in the public interest and
				for the protection of investors to attain an objective described in clause (i)
				or (ii) of subparagraph (A).
										(D)ExemptionIn
				exercising the authority provided by this paragraph, the Commission shall not
				be required to comply with section 553 of title 5, United States Code.
									(4)Termination of
				emergency actions by PresidentThe President may direct that
				action taken by the Commission under paragraph (3) shall not continue in
				effect.
								(5)Compliance with
				ordersA member of a trading facility, introducing broker,
				dealer, floor broker, or floor trader shall not effect any transaction in, or
				induce the purchase or sale of, any regulated instrument in contravention of an
				order of the Commission under this subsection, unless the order—
									(A)has been stayed,
				modified, or set aside as provided in paragraph (6); or
									(B)has ceased to be
				effective on direction of the President as provided in paragraph (4).
									(6)Limitations on
				review of orders
									(A)In
				generalAn order of the Commission pursuant to this subsection
				shall be subject to review by the United States Court of Appeals for the
				District of Columbia Circuit.
									(B)BasisA
				review of an order under subparagraph (A) shall be based on an examination of
				all the information before the Commission at the time the order was
				issued.
									(C)Standard for
				findingsThe reviewing court shall not enter a stay, writ of
				mandamus, or similar relief unless the court finds, after notice and hearing
				before a panel of the court, that the action of the Commission is arbitrary,
				capricious, an abuse of discretion, or otherwise not in accordance with
				law.
									(g)Other authority
				To issue ordersThe Commission may issue such other orders as are
				necessary to ensure compliance with this title (including regulations
				promulgated under this title).
							(h)Trading fees To
				support commission activities
								(1)In
				generalTo support oversight by the Commission of markets under
				this title, each registered trading facility shall charge a trading fee, per
				transaction, to be established by the Commission at a level not to exceed
				1/2 of 1 percent of the value of the contract being
				executed.
								(2)Remittance of
				feesEach registered trading facility shall submit fees charged
				under this subsection to the Commission on such schedule as the Commission
				shall designate.
								209.Civil judicial
				enforcement
							(a)In
				generalIf it appears to the Commission that a person has
				engaged, is engaging, or is about to engage in any act or practice constituting
				a violation of this title (including a regulation promulgated or order issued
				under this title), the Commission may bring a civil action in the appropriate
				United States district court or United States court of any territory or other
				place subject to the jurisdiction of the United States—
								(1)to enjoin the act
				or practice; or
								(2)to enforce
				compliance with this title (or a regulation or order promulgated or issued
				under this title).
								(b)Forms of
				relief
								(1)Injunctive
				relief; restraining orderOn a proper showing, a court described
				in subsection (a) shall grant a permanent or temporary injunction or issue a
				restraining order, without bond.
								(2)Civil money
				penalty
									(A)In
				generalThe Commission may seek and the court, on a proper
				showing, shall have jurisdiction to impose on any person found in the civil
				action brought under this section to have committed a violation, a civil
				penalty in an amount that is not more than the greater of—
										(i)$100,000;
				or
										(ii)triple the
				monetary gain to the person for the violation.
										(B)Enforcement of
				penalty by the attorney generalIf a person on whom such a
				penalty is imposed fails to pay the penalty within the time prescribed in the
				order of the court, the Commission may refer the matter to the Attorney
				General, who shall recover the penalty by action in the appropriate United
				States district court.
									210.Criminal
				enforcement
							(a)Violations
				generallyA person that knowingly violates section 204 (or any
				regulation promulgated under section 204), or willfully violates any other
				provision of this title (or a regulation promulgated under this title) the
				violation of which is made unlawful or the observance of which is required by
				or under this title, shall—
								(1)be fined not more
				than $1,000,000 (or not more than $500,000, if the violator is an individual),
				imprisoned not more than 5 years, or both; and
								(2)shall pay the
				costs of prosecution.
								(b)Failure To
				comply with cease and desist order
								(1)In
				generalIf, after the period allowed for appeal of an order
				issued under section 206(e) or after the affirmance of such an order, a person
				subject to the order fails or refuses to comply with the order, the person
				shall be—
									(A)fined not more
				than the greater of $100,000 or triple the monetary gain to the person,
				imprisoned not less than 180 days nor more than 1 year, or both; or
									(B)if the failure or
				refusal to comply involves a violation referred to in subsection (a), subject
				to the penalties provided in that subsection for the violation.
									(2)Special
				ruleEach day during which a failure or refusal to comply with
				such an order continues shall be considered to be a separate offense for
				purposes of paragraph (1).
								211.Market
				reports
							(a)Collection and
				analysis of informationThe Commission shall, on a continuous
				basis, collect and analyze the following information on the functioning of the
				markets for regulated instruments established under this title:
								(1)The status of,
				and trends in, the markets, including prices, trading volumes, transaction
				types, and trading channels and mechanisms.
								(2)Spikes,
				collapses, and volatility in prices of regulated instruments, and the causes of
				the spikes, collapses, and volatility.
								(3)The relationship
				between the market for emission allowances, offset credits, and allowance
				derivatives, and the spot and futures markets for energy commodities, including
				electricity.
								(4)Evidence of fraud
				or manipulation in any such market, the effects on any such market of any such
				fraud or manipulation (or threat of fraud or manipulation) that the Commission
				has identified, and the effectiveness of corrective measures undertaken by the
				Commission to address the fraud or manipulation, or threat.
								(5)The economic
				effects of the markets, including to the macro- and micro-economic effects of
				unexpected significant increases and decreases in the price of regulated
				instruments.
								(6)Any changes in
				the roles, activities, or strategies of various market participants.
								(7)Regional,
				industrial, and consumer responses to the market, and energy investment
				responses to the markets.
								(8)Any other issue
				relating to the markets that the Commission determines to be
				appropriate.
								(b)Quarterly
				reports to CongressNot later than 30 days after the end of each
				calendar quarter, the Commission shall submit to the President, the Committee
				on Energy and Commerce of the House of Representatives, the Committee on Energy
				and Natural Resources of the Senate, and the Committee on Environment and
				Public Works of the Senate, and make available to the public, a report on the
				matters described in subsection (a) with respect to the quarter, including
				recommendations for any administrative or statutory measures the Commission
				considers necessary to address any threats to the transparency, fairness, or
				integrity of the markets in regulated instruments.
							212.Authorization
				of appropriationsIn addition
				to any fees collected by the Commission under this Act, there are authorized to
				be appropriated such sums as are necessary to carry out this
				title.
						.
			(b)Conforming
			 amendmentThe Commodity Exchange Act (7 U.S.C. 1 et seq.) is
			 amended by inserting after section 1a (7 U.S.C. 1a) the following:
				
					IRegulation of
				commodity
				exchanges
					.
			
